       Case 1:19-cv-00977-ADA Document 415 Filed 01/28/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION
VLSI TECHNOLOGY LLC                        §
                                           §     CIVIL NO:
vs.                                        §     AU:19-CV-00977-ADA
                                           §
INTEL CORPORATION                          §

                 ORDER SETTING HEARING BY ZOOM
        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
HEARING BY ZOOM on Monday, February 01, 2021 at 03:00 PM. The link for the
hearing will be sent by e-mail.

       IT IS SO ORDERED this 28th day of January, 2021.




                                           ______________________________
                                           ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE
